Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jabbar J. Straws appeals the district court’s order accepting the recommendation of the magistrate judge, granting summary judgment to defendants and dismissing without prejudice this action filed under 42 U.S.C. § 1983 (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the rea*257sons stated by the district court. Straws v. South Carolina Dep’t of Corr., No. 5:13—cv-01802-BHH, 2015 WL 1520271 (D.S.C. Mar. 31, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.